Jan. 12, 1779. Bill addressed to Christopher Gadsden, Vice President, and the members of the Privy Council, sets forth an agreement whereby plaintiff gave bond for certain payments and defendant agreed to give title to certain land, to turn over Wm Dewitt’s bond for titles for land, and to give his bond for titles for land he had bought from Mills. Bill claims part payment of £32 and £200, receipt for second being exhibit A. Bill seeks specific performance by defendant, and decree ordering Mills to make titles to plaintiff, and other defendants to give up any titles or claims to land in question from Mills or Manderson made subsequent to agreement.
(Bundle 1770-)